Per Curiam.

The court below erred in nonsuiting the plaintiff, for the note being endorsed in blank, the owner had a right to fill it up with what name he pleased, and the person whose name was so inserted, would be deemed, on record, as the legal owner, and if not so in fact, he could sue as trustee for the persons having the real interest. But the defendant could have no concern with that question. He was responsible to the person whose name was so inserted in the blank endorsement. This is a plain and settled rule, and a decision to this effect was made in the court of errors in 1800, in the case of Cooper v. Kerr. It is also settled, that error will lie on a judgment of nonsuit; (Willson v. Foree, 6 Johns. Rep. 110.) and though there be no costs awarded upon the record in this case against the plaintiff) who was nonsuited, yet he was aggrieved by being defeated of his right of action in that suit, and of his costs for prosecuting the same. If illegally nonsuited, the judgment of ponsuit ought to be reversed, and the plaintiff reinstated in the cause in court.
Judgment reversed.